Citation Nr: 1105125	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  07-38 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date prior to November 1, 2005, for 
additional compensation for a dependent child ([redacted]) based 
upon school attendance.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The Veteran served on active duty from April 1959 to December 
1983.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia that denied entitlement 
to an effective date prior to November 1, 2005, for additional 
compensation for a dependent child based upon school attendance.  

In his November 2007 substantive appeal, the Veteran requested a 
hearing before a Member of the Board, but this request was later 
canceled at the Veteran's January 2011 request (through his 
representative).


FINDINGS OF FACT

1.  The Veteran was notified by correspondence on August 26, 
2003, that his son ([redacted]) would be removed from his 
compensation award, effective October [redacted], 2004, on the date on 
which he turned 18 years old.  

2.  On October 21, 2005, VA received a Request for Approval of 
School Attendance, VA FORM 21-674, in which the Veteran indicated 
that [redacted] had started attending Morehouse College on August 
22, 2004.  

3.  The Veteran was notified in a letter from VA in December 
2005, that his award was amended, effective November 1, 2005, to 
include payment for [redacted], and that [redacted] would be continued 
on the award based on school attendance until July 1, 2008.  

4.  The Veteran had previously reported that another son had 
started college, and was notified that that son remained as a 
dependent while in school, but was taken off when he went on 
academic probation.


CONCLUSION OF LAW

The criteria for an effective date prior to November 1, 2005, for 
additional compensation for a dependent child based upon school 
attendance have not been met.  38 U.S.C.A. §§ 1115, 5110, 5111 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.31, 3.204, 3.400, 3.667 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Regarding the claim of entitlement to an effective date for 
additional compensation for a dependent child, this case is one 
in which the law is dispositive of the issue.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  Under such circumstances, the duties to 
notify and assist are not applicable.  Mason v. Principi, 16 Vet. 
App. 129 (2002).  Further, VA has no duty to assist the Veteran 
in obtaining evidence where, as here, there is no reasonable 
possibility that any further assistance would aid him in 
substantiating his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 
2009); Wensch v. Principi, 15 Vet. App. 362 (2001).  However, in 
a November 2007 statement of the case, the RO informed the 
Veteran of the provisions of 38 C.F.R. § 3.667, which relates to 
the matter of additional allowances for dependent children.  The 
Veteran has been provided the opportunity to submit evidence and 
argument in support of his claim.  The Board finds that there is 
sufficient evidence to make a determination in this case, and the 
Veteran is not prejudiced by a decision at this time.

Additional Compensation for a Dependent Child

After having carefully reviewed the evidence of record, the Board 
finds that the evidence does not support the grant of an 
effective date prior to November 1, 2005, for additional 
compensation for a dependent child ([redacted]) based upon school 
attendance.  

The Veteran was notified by correspondence on August 26, 2003, 
that his son ([redacted]) would be removed from his compensation 
award, effective October [redacted], 2004, on the date on which he turned 
18 years old.  

On October 21, 2005, VA received a Request for Approval of School 
Attendance, VA FORM 21-674, in which the Veteran indicated that 
[redacted] had started attending College on August 22, 2004.  

The Veteran was notified in a letter from VA in December 2005, 
that his award was amended, effective November 1, 2005, to 
include payment for [redacted], and that [redacted] would be continued 
on the award based on school attendance until July 1, 2008.  

It is noted that the Veteran had previously filed a form for 
another son to keep his listed as a dependent while in college.  
That son was subsequently removed when he ceased to attend school 
secondary to academic probation.

The provisions of 38 C.F.R. § 3.400 stipulate that, except as 
otherwise provided, the effective date of an evaluation and award 
of pension, compensation or dependency and indemnity compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of receipt 
of the claim or the date entitlement arose, whichever is later.  
In the case of direct service connection, the effective date of 
an award is the day following separation from active service or 
date entitlement arose if a claim is received within 1 year after 
separation from service; otherwise, the date of receipt of claim, 
or the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2) (2010).

As provided for in 38 C.F.R. § 3.667 (2010), compensation may be 
paid form a child's 18th birthday based upon school attendance if 
the child was at that time pursuing a course of instruction at an 
approved educational institution, and a claim for such benefits 
is filed within 1 year from the child's 18th birthday. 

In this case, although the Veteran's dependent child ([redacted]) 
was pursuing a course of instruction at the time of his 18th 
birthday, VA did not receive a claim based upon his school 
attendance within 1 year of his 18th birthday.  Therefore, 
entitlement to benefits cannot be established prior to the date 
of receipt of the claim.  In this case, that date is October 21, 
2005.  Thus, [redacted] was added to the Veteran's award as a school 
child, effective November 1, 2005, the first of the month 
following receipt of the October 21, 2005, claim for approval of 
school attendance.  Entitlement to an effective date earlier than 
November 1, 2005, for entitlement to additional benefits for a 
dependent child ([redacted]) is denied.  

The Board has noted that the Veteran claims that he was in touch 
over the telephone with his RO in Baltimore within one year of 
[redacted]'s birthday requesting the forms necessary for this claim.  
He argues that attempts should be made to obtain records 
supporting his claim for that RO.  The claims file does not 
contain any reports of contact or other information to support 
that position.  It is not alleged that there is any written 
document that would constitute an earlier claim.  Moreover, the 
Board finds that adjudication of his claim may go forward without 
a request for such in that it is highly unlikely that such 
records exist.  See Godwin v. Derwinski, 1 Vet. App. 419, 425 
(1991) (noting that the "duty to assist is not unlimited" and 
that "the duty to develop pertinent facts applies to 'all 
relevant facts.'") (citation omitted)); Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992) ("'duty to assist' is not a license for 
a 'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a claim. . . 
. [and] this duty is limited to specifically identified documents 
that by their description would be facially relevant and material 
to the claim").

Moreover, it is noted that the August 26, 2003, correspondence to 
the Veteran that his son ([redacted]) would be removed from his 
compensation award included Disability Compensation Award 
Attachment-Important Information (VA FORM 21-8764) which 
explained certain factors concerning his benefits.  Moreover, it 
referenced Request for Approval of School Attendance (VA FORM 21-
674) received in August 2003 (for another son) as evidence 
considered in making their determination.  Clearly, the Veteran 
should have been aware of the applicable form for continuation of 
the dependent child's benefits based on school attendance.  He 
had done this for an older son, so was aware of the procedure.


ORDER

Entitlement to an effective date prior to November 1, 2005, for 
additional compensation for a dependent child ([redacted]) based 
upon school attendance is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


